

	

		II

		109th CONGRESS

		2d Session

		S. 2356

		IN THE SENATE OF THE UNITED

		  STATES

		

			March 2, 2006

			Mr. Leahy introduced the following

			 bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To prohibit profiteering and fraud relating

		  to military action, relief, and reconstruction efforts, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 War Profiteering Prevention Act of

			 2006.

		2.Prohibition of

			 profiteering

			(a)Prohibition

				(1)In

			 generalChapter 47 of title

			 18, United States Code, is amended by adding at the end the following:

					

						1039.War profiteering

				and fraud relating to military action, relief, and reconstruction

				efforts

							(a)Prohibition

								(1)In

				generalWhoever, in any

				matter involving a contract or the provision of goods or services, directly or

				indirectly, in connection with a war, military action, or relief or

				reconstruction activities within the jurisdiction of the United States

				Government, knowingly and willfully—

									(A)(i)executes or attempts to execute a scheme or

				artifice to defraud the United States; or

										(ii)materially overvalues any good or service

				with the specific intent to defraud and excessively profit from the war,

				military action, or relief or reconstruction activities;

										shall be fined

				under paragraph (2), imprisoned not more than 20 years, or both; or(B)(i)falsifies, conceals, or covers up by any

				trick, scheme, or device a material fact;

										(ii)makes any materially false, fictitious, or

				fraudulent statements or representations; or

										(iii)makes or uses any materially false writing

				or document knowing the same to contain any materially false, fictitious or

				fraudulent statement or entry;

										shall be fined

				under paragraph (2) imprisoned not more than 10 years, or both.(2)FineA person convicted of an offense under

				paragraph (1) may be fined the greater of—

									(A)$1,000,000; or

									(B)if such person derives profits or other

				proceeds from the offense, not more than twice the gross profits or other

				proceeds.

									(b)Extraterritorial

				jurisdictionThere is

				extraterritorial Federal jurisdiction over an offense under this

				section.

							(c)VenueA prosecution for an offense under this

				section may be brought—

								(1)as authorized by chapter 211 of this

				title;

								(2)in any district where any act in

				furtherance of the offense took place; or

								(3)in any district where any party to the

				contract or provider of goods or services is

				located.

								.

				(2)Table of

			 sectionsThe table of

			 sections for chapter 47 of title 18, United States Code, is amended by adding

			 at the end the following:

					

						

							1039. War profiteering and

				fraud relating to military action, relief, and reconstruction

				efforts.

						

						.

				(b)Civil

			 forfeitureSection

			 981(a)(1)(C) of title 18, United States Code, is amended by inserting

			 1039, after 1032,.

			(c)Criminal

			 forfeitureSection

			 982(a)(2)(B) of title 18, United States Code, is amended by striking or

			 1030 and inserting 1030, or 1039.

			(d)RICOSection 1956(c)(7)(D) of title 18, United

			 States Code, is amended by inserting the following: , section 1039

			 (relating to war profiteering and fraud relating to military action, relief,

			 and reconstruction efforts) after liquidating agent of financial

			 institution),.

			

